Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see P. 6, filed 06/23/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 6-7, filed 06/23/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 2, 4-9, 12-18, 37, and 41-45 are allowed.
It is noted that the claimed “Zircaloy-2” in claims 13 and 45 is considered to be a known term in the art referring to a zirconium alloy composition as shown in ATI (Reactor Grade Zirconium).
The following is an examiner’s statement of reasons for allowance: 
Claims 2, 4-9, 12-18, and 37 are allowable for the reasons laid out in the Non-Final action filed 03/29/2022.
New Claim 41 requires a method of adding hydrogen to a metal alloy, comprising: providing an article formed of the metal alloy; providing a metal hydride; covering at least a portion of the article and the metal hydride with a shell metal to form an assembly; applying load to the assembly; and heating the assembly, wherein the shell metal deforms around the portion of the article and the metal hydride and forms a gas proof seal, wherein the metal hydride thermally decomposes to form hydrogen gas, wherein at least a portion of the hydrogen gas dissociates and moves as monoatomic hydrogen into the article, and-4-Appl. No. 16/625,095Amendment dated June 23, 2022Reply to Office Action of March 29, 2022 wherein, in the step of applying, the load is below a yield strength of the metal alloy and greater than a yield strength of the shell metal. 
Vetrano (US-3943210), hereinafter Vetrano is the closest prior art of record. Vetrano teaches the hot forming densifying the zirconium alloy which constitutes a load above a yield strength of the metal alloy. This is outside the claimed the load is below a yield strength of the metal alloy and there is no motivation for Vetrano to enter the claimed range.
New Claims 42-45 are allowable due to dependence on Claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                   
                                                                                                                                                                                     /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736